EXHIBIT 10.2
[Form of]
Monsanto Company [2005] Long-Term Incentive Plan
Terms and Conditions
of this Fiscal Year [20_ _ ]
Retention and Performance Restricted Stock Unit Grant
You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (the “Plan”). The Grant Date and
the number of Units covered by this Award are set forth in the document you have
received entitled “Restricted Stock Units Statement.” The Restricted Stock Units
Statement and these terms and conditions collectively constitute the Award
Certificate for the Units, and describe the provisions applicable to the Units.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Stock Units Statement. The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
     2. Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Restricted
Stock Units Statement and these terms and conditions. Until such time (if any)
as Shares are delivered to you, you will not have any of the rights of a common
stockholder of the Company with respect to those Shares, your rights with
respect to the Units and those Shares will be those of a general creditor of the
Company, and you may not sell, assign, transfer, pledge, hypothecate, give away,
or otherwise dispose of the Units. Any attempt on your part to dispose of the
Units will result in their being forfeited. However, you shall have the right to
receive a cash payment (the “Dividend Equivalent Payment”) with respect to the
Units (if any) that vest pursuant to this Award, subject to withholding pursuant
to paragraph 6 below, in an amount equal to the aggregate cash dividends that
would have been paid to you if you had been the record owner, on each record
date for a cash dividend during the period from the Grant Date through the
settlement date of the Units, of a number of Shares equal to the number of Units
that vest under this Award. The Dividend Equivalent Payment shall be made on
such settlement date. You shall not be entitled to receive any payments with
respect to any non-cash dividends or other distributions that may be made with
respect to the Shares.
     3. Vesting of Units. (a) 162(m) Performance Goal. Subject to Section 5, in
order to vest in any number of Units under this Award, the 162(m) Performance
Goal must be met (as determined and certified by the Committee following the
conclusion of the Company’s fiscal year that concludes on August 31, 2014). The
“162(m) Performance Goal” is that the Company‘s Net Income, as defined in the
next sentence, must exceed zero for the period from September 1, 2011 through
August

 



--------------------------------------------------------------------------------



 



31, 2014. “Net Income” means gross profit (i) minus (A) sales, general and
administrative expenses, (B) research and development expense, (C) amortization,
(D) net interest expense, and (E) income taxes and (ii) plus or minus other
income and expense; all as reported in the Company‘s financial statements; but
excluding positive or negative effects of (I) restructuring charges and
reversals, (II) the outcome of lawsuits, (III) research and development
write-offs on acquisitions, (IV) impact of liabilities, expenses or settlements
related to Solutia, Inc. or agreements associated with a Solutia, Inc. plan of
reorganization, (V) unbudgeted business sales and divestitures, and (VI) the
cumulative effects of changes in accounting methodology made after August 31,
2011.
     (b) Vesting Date. If the Section 162(m) Performance Goal is met, then the
Units shall vest on January 30, 2015 (the “Scheduled Vesting Date”), subject to
your not incurring a Termination of Service prior to the Scheduled Vesting Date.
Subject to Sections 3(c) and 5(c), if the Section 162(m) Performance Goal is not
met, or if you incur a Termination of Service prior to the Scheduled Vesting
Date, all Units shall be forfeited and cease to be outstanding, effective as of
the date it is first determined that such goal will not be met, or as of the
date of such Termination of Service, as applicable.
     (c) Effect of Termination of Service. If you incur a Termination of Service
before the Scheduled Vesting Date due to a Termination without Cause (other than
a Termination without Cause subsequent to a Change of Control, which shall be
governed by Section 5(c)) or due to your Disability or death, then effective as
of the Scheduled Vesting Date, so long as the Section 162(m) Performance Goal is
met, a number of Units shall vest, equal to (i) the total number of Units, times
(ii) a fraction, the numerator of which is the number of days from the Grant
Date through the date of your Termination of Service, and the denominator of
which is the number of days from the Grant Date through the Scheduled Vesting
Date. Effective as of the date of a Termination of Service governed by the
preceding sentence, all Units in excess of the amount that are eligible for
vesting by operation of the preceding sentence shall be forfeited and cease to
be outstanding.
     4. Delivery of Shares. The Company shall deliver to you a number of Shares
equal to the number of Units (if any) that vest pursuant to this Award (except
that in the event of settlement following conversion of this Award into a cash
account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 6 below. Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after the Scheduled
Vesting Date. Notwithstanding the foregoing, with respect to a Termination of
Service that is a “separation from service” within the meaning of Section 409A
of

2



--------------------------------------------------------------------------------



 



the Code and that occurs during the two-year period following a Change of
Control that qualifies as an event described in Section 409A(a)(2)(A)(v) of the
Code and the regulations thereunder, such delivery shall take place as soon as
practicable following the date of the applicable Termination of Service. Nothing
in this Agreement, including Section 5, shall preclude the Company from settling
upon a Change of Control an Award that is not replaced by a Replacement Award
(as defined below), to the extent effectuated in accordance with Treas. Regs. §
1.409A-3(j)(ix).
     5. Change of Control. The provisions of this Section 5 shall govern vesting
of this Award upon a Change of Control, notwithstanding the provisions of
Section 11.17 of the Plan.
     (a) Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate, the number of Units subject to this Award
that remain outstanding as of such Change of Control shall vest in full, except
to the extent that another award meeting the requirements of Section 5(b) is
provided to you to replace this Award (any award meeting the requirements of
Section 5(b), a “Replacement Award”). In the event that no Replacement Award is
so provided to you, this Award shall be converted into a cash account (based on
the number of Units as of the date of the Change of Control and the value per
Share as of the Change of Control), which shall accrue interest at the
applicable federal short-term rate provided for in Section 1274(d)(1)(A) of the
Code, and be settled in accordance with Section 4 above. For clarity, such
account shall be fully vested as of the Change of Control, in no event shall the
amount of such account be increased or decreased as a result of the
circumstances of a subsequent Termination of Service, and the provisions of
Section 2 relating to Dividend Equivalent Payments shall cease to apply
following conversion of this Award into a cash account.
     (b) An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity securities of the Company or the surviving corporation
following the Change of Control, (ii) it has a value at least equal to the value
of the Units subject to this Award as of the date of the Change of Control and
provides for vesting based solely on continued service (with no performance
conditions), (iii) it contains terms relating to vesting (including with respect
to Termination of Service) that are substantially identical to those of this
Award, and (iv) its other terms and conditions are not less favorable to you
than the terms and conditions of this Award as of the date of the Change of
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of this Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the Units
shall not vest upon the Change of Control. The determination of whether the
conditions of this Section 5(b) are satisfied shall be made by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.

3



--------------------------------------------------------------------------------



 



     (c) If you experience (x) a Termination without Cause or (y) a termination
under circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in either case, at any time following a Change of Control,
the applicable Replacement Award shall vest in full.
     6. Withholding. Notwithstanding any other provision of this Award
Certificate, your right to receive the Dividend Equivalent Payment and to
receive Shares or cash in settlement of any Units is subject to withholding of
all taxes that are required to be paid or withheld in connection with such
Dividend Equivalent Payment or the delivery of such Shares or cash. With respect
to the delivery of Shares, you must make arrangements satisfactory to the
Company for the payment of any such taxes.
     7. Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, this Award shall be subject to the terms of the Company’s
Recoupment Policy, which is hereby incorporated herein by reference.
     8. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.
     9. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company.
The invalidity or enforceability of any provision of this Award Certificate
shall not affect the validity or enforceability of any other provision of this
Award Certificate.
     10. Amendment. The terms and conditions of this Award Certificate may not
be amended in any manner adverse to you without your consent.
     11. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate. If there is a conflict between the
provisions of this Award Certificate and the Plan, the provisions of the Plan
govern. If there is any ambiguity in this Award Certificate, any term that is
not defined in this Award Certificate, or any matters as to which this Award
Certificate is silent, the Plan shall govern, including, without limitation, the
provisions of the Plan addressing construction and governing law, as well as the
powers of the Committee, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, (c) make

4



--------------------------------------------------------------------------------



 



appropriate adjustments to the Units in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.

5